                                                                     1   John W. Lucas (CA Bar No. 271038)
                                                                         Jason H. Rosell (CA Bar No. 269126)
                                                                     2   Pachulski Stang Ziehl & Jones LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, California 94111-4500
                                                                         Telephone: 415.263.7000
                                                                     4   Facsimile:     415.263.7010
                                                                         Email:         jlucas@pszjlaw.com
                                                                     5                  jrosell@pszjlaw.com

                                                                     6   Attorneys for Debtor

                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT
                                                                                                       NORTHING DISTRICT OF CALIFORNIA
                                                                     9
                                                                                                            SAN FRANCISCO DIVISION
                                                                    10
                                                                         In re:                                                 Case No.: 18-31087 (HLB)
                                                                    11
                                                                                  SEDGWICK, LLP,                                Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                                                                                NOTICE AND OPPORTUNITY FOR
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                   Debtor.                HEARING ON MOTION FOR ORDER
                                            ATTORNEYS AT LAW




                                                                                                                                APPROVING THE COMPROMISE OF
                                                                    14                                                          A CONTROVERSY AMONG THE
                                                                                                                                DEBTOR, LETICIA VASQUEZ,
                                                                    15                                                          CENTRAL BASIN MUNICIPAL
                                                                                                                                WATER DISTRICT, AND
                                                                    16                                                          BUCHALTER, A PROFESSIONAL
                                                                                                                                CORPORATION
                                                                    17
                                                                                                                                Date of service: March 28, 2019
                                                                    18

                                                                    19            PLEASE TAKE NOTICE that Sedgwick, LLP, the above-captioned debtor and debtor-in-
                                                                    20   possession (the “Debtor”) has filed a Motion for Order Approving the Compromise of a
                                                                    21   Controversy Among the Debtor, Leticia Vasquez, Central Basin Municipal Water District, and
                                                                    22   Buchalter, A Professional Corporation (the “Motion”) [Docket No. 191].        The Motion seeks
                                                                    23   approval of a compromise among the Debtor, Leticia Vasquez on behalf of herself and the Central
                                                                    24   Basin Municipal Water District, and Buchalter, a Professional Corporation relating to a qui tam
                                                                    25   action brought under the California False Claims Act by Vasquez against the Debtor and Buchalter.
                                                                    26            Any objection to the requested relief, or a request for hearing on the matter, must be
                                                                    27   filed and served upon the initiating party within 21 days of mailing the notice.
                                                                    28
                                                                         DOCS_SF:100500.1                                 1
                                                                     Case: 18-31087         Doc# 192    Filed: 03/28/19   Entered: 03/28/19 11:30:58    Page 1 of 2
                                                                     1            Any objection or request for a hearing must be accompanied by any declarations or

                                                                     2   memoranda of law any requesting party wishes to present in support of its position.

                                                                     3            If there is no timely objection to the requested relief or a request for hearing, the Court

                                                                     4   may enter an order granting the relief by default.

                                                                     5            In the event of a timely objection or request for hearing, the initiating party will give at

                                                                     6   least seven days written notice of the hearing to the objecting or requesting party, and to any

                                                                     7   trustee or committee appointed in the case.

                                                                     8

                                                                     9   Dated:    March 28, 2019                     PACHULSKI STANG ZIEHL & JONES LLP

                                                                    10
                                                                                                                      By      /s/ John W. Lucas
                                                                    11                                                        John W. Lucas
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                        Attorneys for the Debtor
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                         DOCS_SF:100500.1                                   2
                                                                     Case: 18-31087         Doc# 192   Filed: 03/28/19     Entered: 03/28/19 11:30:58     Page 2 of 2
